Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-4, 6, 8-14, 16-18, 20 and 22-25 are currently pending. 
Priority
This application claims priority from Provisional Application Nos. 62620365 dated 01/22/2018.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 3, 5-7, 10-14, 19.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”:
20-23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6, 8-14, 16-18, 20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and a system for conducting trail. 
Regarding claims 1 and 10, the limitation of (claim 1 being representative) presenting a plurality of selectable clinical case templates, each template comprising a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values; receiving user input pertaining to at least one template, parameter, and value to capture a clinical case of a patient; and generating a summary of a captured clinical case, the summary comprising at least one treatment rationale for the patient; publishing the summary of the captured clinical case to an expert clinician network; collecting vetting feedback pertaining to a treatment rationale of the summary; and storing a plurality of vetted treatment rationales to form a knowledge base; allowing a user to identify a cohort and a treatment hypothesis; applying an algorithm utilizing the knowledge base to provide one or more ranked treatment protocols; and providing a registry for collecting outcome data to train the algorithm and regarding claim 10- the limitation storing a plurality of clinical cases and treatment options and treatment rationales associated with said plurality of clinical cases.(b) capturing a clinical case; (c) publishing the clinical case to an expert clinician network and collect feedback for one or more treatment options and associated treatment rationales for the clinical case; and (d) providing a user with at least one recommendation of the one or more treatment options based on said feedback as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1) a processor configured to provide a clinical case capture tool comprising 3 software modules, a processor  the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the processor configured to provide a clinical case capture tool comprising 3 software modules, the processor configured to provide a clinician survey application comprising 3 a software modules, the processor configured to provide a clinical decision engine comprising 3 software modules, the knowledge database, the clinical case capture tool, the clinical survey application, and the clinician decision engine, the claims encompass a method and a system for conducting trail in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a processor configured to provide a clinical case capture tool comprising 3 software modules, a processor configured to provide a clinician survey application comprising 3 a software modules and a processor configured to provide a clinical decision engine comprising 3 software modules. Claim 10 recites the additional elements of a clinical case capture tool, a clinical survey application, and a clinician decision engine. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to 
Claim 10 further recites the additional element of a knowledge database. This additional element is recited at a high level of generality (i.e. a general means to receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor configured to provide a clinical case capture tool comprising 3 software modules, a processor configured to provide a clinician survey application comprising 3 a software modules, a processor configured to provide a clinical decision engine comprising 3 software modules, a clinical case capture tool, a clinical survey application, and a clinician decision engine to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a knowledge database were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-4, 6, 8-9, 11-14, 16-18, 20 and 22-25 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the clinical capture tool. Dependent claim 3 further defines the clinician survey application. Dependent claim 4 further defines the clinical decision engine. Dependent claim 6 further defines the Bayesian decision process. Dependent claims 8 and 9 further define the clinical decision engine. Dependent claim 11 further defines the treatment option. Dependent claim 12 further defines the recommendation. Dependent claim 13 further defines the clinical case capture tool, which is interpreted to be part of a computer and does not provide practical application or significantly more for the same reasons stated above. Dependent claim 14 further defines the clinical case capture tool, which is interpreted to be part of a computer and does not provide practical application or significantly more for the same reasons stated above. Dependent claims 16 and 17 further define the clinician survey application, which is interpreted to be part of a computer and does not provide practical application or significantly more for the same reasons stated above. Dependent claim 18 further defines the clinician design engine, which is interpreted to be part of a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The clinical case capture tool in claims 10, 13 and 14. 
The clinician survey application is claims 10, 16 and 17. 
The clinician decision engine in claims 10, 18, 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the clinical case capture tool, the clinician survey application and the clinician decision engine. Further, there is no physical structure associated with the “computing platform” recited in the preamble (see, e.g., Spec. Para. 0058, 00111 and 00131).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10, 13 and 14, the limitation “clinical case capture tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the clinical case capture tool. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 10, 16 and 17, the limitation “clinician survey application” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the clinician survey application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 10, 18, 22 and 23, the limitation “clinician decision engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the clinician decision engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner suggests reciting that the computing platform is a physical computer which would alleviate the issue.

Claim 1 recites “… (a) a processor configured to provide …” The claim is indefinite because it is unclear how the claim can be met. It is unclear if this is the same processor as the two claimed below or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 13, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US 2017/0076046).

REGARDING CLAIM 10
Barnes discloses a knowledge database comprising a plurality of clinical cases and treatment options and treatment rationales associated with said plurality of clinical cases ([0078] teaches search tools that enable medical personnel to search the database (interpreted by examiner as the knowledge database) which contains information from information systems such as EMR, radiology RIS (radiology information system)/PACS, digital pathology, and LIS systems. The search tools include the following applications: an automated similar patient search to automate a search query for patients with a specific cancer type based on specific, but editable, clinical characteristics and display patient profiles of patients with similar clinical characteristics, treatments and outcomes (interpreted by examiner as a plurality of clinical cases and treatment options and treatment rationales associated with said plurality of clinical cases)). (b) a clinical case capture tool for capturing a clinical case ([0110] teaches an input interface (interpreted by examiner as clinical case capture tool) and [0160] teaches inputting specific clinical attributes of interest and initiate the query with the search engine (interpreted by examiner as capturing a clinical case)); (c) a clinician survey application configured for publishing the clinical case to an expert clinician network and collect feedback for one or more treatment options and associated treatment rationales for the clinical case ([0081] teaches a virtual PinBoard (interpreted by examiner as the clinical survey application) that is saved and documented as supporting evidence for the treatment decision made by the board. [0187] teaches the virtual PinBoard can provide the user with the clinical information selected by the board members as the most relevant information in formulating a treatment plan for a patient. [0125] teaches the “pinning” of information for the virtual PinBoard can often be performed by medical personnel from the department corresponding to the information's category, where examples of medical categories can include treatments [0121] teaches the use of a graphical user interface and displaying treatments (interpreted by examiner as publishing the captured clinical case to an expert clinician network). [0272] teaches at tool that allows clinicians to enter treatment response data. [0079] teaches recommendation forms that provides the medical personnel the ability to document patient contextual information, the relevant lab reports and clinical tests results that are presented along with structured board recommendations that can be mined for analyses and future disease patterns and [0086] teaches an interactive recommendation form that can provide the clinical context for the patient and an easy way to document, through structured reporting, the treatment plans for the patient (interpreted by examiner as collecting vetting feedback). [0131] teaches preparing the specific recommendation or treatment plan for the patient (interpreted by examiner as vetting feedback pertaining to a treatment rationale of the summary) and the recommendation form can be provided to each of the participating doctors to obtain their approval of the treatment plan in the recommendation form. [0172] teaches recommendation the form can be used by medical personnel during a board meeting to document the discussion and treatment decisions for each patient); and (d) a clinical decision engine for providing a user with at least one recommendation of the one or more treatment options based on said feedback ([0081] teaches the virtual PinBoard is saved and documented as supporting evidence for the treatment decision and [0087] teaches that the present application is the generation of a “hub” of structured, high-resolution, doctor curated, diagnostic and treatment decision data (interpreted by examiner as the clinical decision engine). [0095] teaches performing an automated similar patient search based on search query patterns of medical personnel for a specific diagnosis, e.g., cancer type. The search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable, clinical characteristics. The list of patients with similar clinical characteristics provides a resource for medical personnel to quickly review how other similar patients have responded to prescribed treatments to better understand how a specific patient, with similar clinical attributes, might possibly respond to a particular treatment plan (interpreted by examiner as providing a user with at least one recommendation of the one or more treatment options based on said feedback)).

REGARDING CLAIM 11
Barnes discloses the limitation of claim 10.
Barnes further discloses:
(Barnes at [0235] teaches that many hospitals and healthcare professionals have focused on increasing multi-disciplinary collaboration in treatment of cancer by convening Multidisciplinary Cancer Conferences (MCCs) also known as Tumor Boards (interpreted by examiner as crowd-sourced from conferences). These conferences are regularly scheduled meetings where each individual patient case is reviewed by a team comprised of medical oncologists, radiation oncologist, surgeons/surgical oncologist, pathologist, radiologists, nurses, and social workers. The primary goal is to ensure that all appropriate tests, treatment options, and recommendations are considered for each patient).

REGARDING CLAIM 13
Barnes discloses the limitation of claim 10.
Barnes further discloses:
The platform of claim 10, wherein the clinical case capture tool comprises a software module for converting user input from a Controlled Natural Language (CNL) into a formal logic (Barnes at [0193] teaches the informatics platform can use natural language processing (NLP) (interpreted by examiner as controlled natural language) to extract patient related information and store the information in the corresponding patient health domain in the database and map the extracted information to specific data fields in the database and display information. [0109] teaches server logic controlling operation of the server and [0258] teaches that the method may be stored on a computer-readable medium and may comprise logical instructions that are executed by a processor to perform operations comprising retrieving aggregated and comprehensive electronic clinical data of a patient and displaying an interactive workspace on a display interface that provides patient specific information (interpreted by examiner as converting user input into a formal logic)).

REGARDING CLAIM 22
Barnes discloses the limitation of claim 10.
Barnes further discloses:
The platform of claim 10, wherein the clinical decision engine allows comprises a software module allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, genetic variant, tumor type, cancer stage, tumor location, lymph node status, treatment, treatment order, desired evidence threshold, and survival (Barnes at [0095] teaches the search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable clinical characteristics that may include, but are not limited to, age, gender, biomarkers, staging information (interpreted by examiner as allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, cancer stage) From the automated query, the search engine displays patient profiles with similar clinical characteristics, treatments and outcomes).

REGARDING CLAIM 17
Barnes discloses the limitation of claim 10.
Barnes further discloses:
The platform of claim 10, wherein the clinician survey application comprises a software module for converting the plurality of vetted treatment rationales from a Controlled Natural Language (CNL) into a formal logic (Barnes at [0109] teaches that the server also includes a natural language processing (NLP) engine to extract data from the EMR and the information systems and provide the data (interpreted by examiner as to contain the plurality of vetted treatment rationales) to database and an informatics platform to integrate the extracted data and information stored in the database and provide the corresponding tools, interfaces and functionality to permit users of the client devices to retrieve and use the information in the database. And teaches server logic controlling operation of the server and [0258] teaches that the method may be stored on a computer-readable medium and may comprise logical instructions that are executed by a processor to perform operations comprising retrieving aggregated and comprehensive electronic clinical data of a patient and displaying an interactive workspace on a display interface that provides patient specific information (interpreted by examiner as converting user input into a formal logic)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Peták (US 2016/0224760).

REGARDING CLAIM 1
	Barnes discloses a computing platform comprising ([0012] teaches an informatics platform for integrated clinical care): (a) a processor configured to provide a clinical case capture tool comprising ([0012] teaches an application interface that enables the integration of clinically relevant tools to provide patient specific references and a default display of relevant patient information customized for each clinical specialty and [0079] teaches an interactive ability to use relevant patient and clinical attributes as key words to auto-populate clinical trials specific to a patient (interpreted by examiner as clinical capture tool)): (i) a software module for presenting a plurality of selectable clinical case templates, each template comprising a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values ([0111] teaches that the informatics platform can provide interfaces (interpreted as the software module), utilities and tools to permit users, e.g., medical personnel, to retrieve and visualize the data and information in the database and teaches a tool that can generate a visual timeline of patient events (interpreted by examiner as the selectable clinical case templates) that can be filtered by department, procedure or other similar filtering parameter (interpreted by examiner as a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values) to obtain only the patient events of interest. [0111] also teaches a search engine that can provide for automated and manual search queries based on specific, clinical attributes that provides search results of similar populations of patients with matching clinical attributes (also interpreted by examiner as a plurality of adaptive clinical case parameters) to easily visualize previous treatments/outcomes for similar patients [0068] teaches an interface with filters to further update and refine query results. [0102] teaches medical personnel may launch the application, initiate the querying of clinical information from the informatics platform database and execute the application to perform the desired actions with the pre-specified clinical data (interpreted by examiner as template comprising a plurality of adaptive clinical case parameters, each parameter comprising one or more selectable values)); (ii) a software module for receiving user input pertaining to at least one template, parameter, and value to capture a clinical case of a patient ([0110] teaches an input interface (interpreted by examiner as software module for receiving user input pertaining to at least one template, parameter, and value to capture a clinical case of a patient as explained above)); and (iii) a software module for generating a summary of a captured clinical case, the summary comprising at least one treatment rationale for the patient ([0012] teaches tools of the informatics platform [0113] teaches a tool that comprises a summary section (interpreted by examiner as generating a summary of a captured clinical case) and [0114] teaches the summary section can also include information on biomarkers and treatment plans (interpreted by examiner as the summary comprising at least one treatment rationale for the patient)); (b) a processor configured to provide a clinician survey application comprising ([0081] teaches a virtual PinBoard (interpreted by examiner as the clinical survey application) that is saved and documented as supporting evidence for the treatment decision (interpreted by examiner as means to generate/review/validate treatment rationales (according to applicant specification [0044], the clinician survey application allows for clinicians to generate, review, and/or validate treatment rationales)) made by the board. [0187] teaches the virtual PinBoard can provide the user with the clinical information selected by the board members as the most relevant information in formulating a treatment plan for a patient (interpreted by examiner as means to generate treatment rationales): (i) a software module for publishing the summary of the captured clinical case to an expert clinician network ([0125] teaches the “pinning” of information for the virtual PinBoard can often be performed by medical personnel from the department corresponding to the information's category, where examples of medical categories can include treatments (interpreted as the treatment summary) [0121] teaches the use of a graphical user interface and displaying treatments (interpreted by examiner as publishing the summary of the captured clinical case to an expert clinician network). [0122] teaches plots of treatments and [0126] teaches a display section and [0077] teaches tool that enables the preparation, presentation and archiving of information associated with treatment plans); (ii) a software module for collecting vetting feedback pertaining to a treatment rationale of the summary ([0272] teaches at tool that allows clinicians to enter treatment response data. [0079] teaches recommendation forms that provides the medical personnel the ability to document patient contextual information, the relevant lab reports and clinical tests results that are presented along with structured board recommendations that can be mined for analyses and future disease patterns and [0086] teaches an interactive recommendation form that can provide the clinical context for the patient and an easy way to document, through structured reporting, the treatment plans for the patient (interpreted by examiner as collecting vetting feedback). [0131] teaches preparing the specific recommendation or treatment plan for the patient (interpreted by examiner as vetting feedback pertaining to a treatment rationale of the summary) and the recommendation form can be provided to each of the participating doctors to obtain their approval of the treatment plan in the recommendation form. [0172] teaches recommendation the form can be used by medical personnel during a board meeting to document the discussion and treatment decisions for each patient); and (iii) a software module for storing a plurality of vetted treatment rationales to form a knowledge base ([0111] teaches an informatics platform can retrieve data from database and store data in database (interpreted by examiner as the knowledge base). [0123] teaches PinBoard stores relevant clinical information, by category for a patient. [0134] teaches the workflow tool uses relevant patient and clinical attributes as key words or parameters in formulating a search query to perform a search in one or more databases such as clinicaltrials.gov (interpreted by examiner as the knowledge base for storing a plurality of vetted treatment rationales) for potential clinical trials for participation by the patient) and [0172] teaches the interactive recommendation form can receive information on the patient currently displayed in the workflow tool and then retrieve and aggregate the relevant patient information from the database); and (c) a processor configured to provide a clinical decision engine comprising ([0081] teaches the virtual PinBoard is saved and documented as supporting evidence for the treatment decision and [0087] teaches that the present application is the generation of a “hub” of structured, high-resolution, doctor curated, diagnostic and treatment decision data.): (i) a software module for allowing a user to identify a cohort and a treatment hypothesis ([0095] teaches performing an automated similar patient search based on search query patterns of medical personnel for a specific diagnosis, e.g., cancer type. The search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable, clinical characteristics. The list of patients with similar clinical characteristics provides a resource for medical personnel to quickly review how other similar patients have responded to prescribed treatments to better understand how a specific patient, with similar clinical attributes, might possibly respond to a particular treatment plan (interpreted by examiner as identify cohort and treatment hypothesis)); and (iii) a software module for providing a registry for collecting outcome data to train the algorithm ([0078] teaches the search tools include the following applications: an automated similar patient search to automate a search query for patients with a specific cancer type based on specific, but editable, clinical characteristics  and display patient profiles of patients with similar clinical characteristics, treatments and outcomes (interpreted by examiner as registry for collecting outcome data to train the algorithm)).
 does not explicitly disclose, however Peták discloses:
(ii) a software module for applying an algorithm utilizing the knowledge base to provide one or more ranked treatment protocols (Peták at [0008] teaches assigning ranks to treatment options (interpreted by examiner as treatment protocols) based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register (interpreted by examiner as the knowledge base) storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes. [0159] teaches a therapy ranking algorithms to help in the selection of trials (also interpreted by examiner as treatment protocols) that test compounds that are most likely effective in the given patient.);

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate ranking treatment protocols as taught by Peták, with the motivation of avoiding the repetition of a non-effective treatment for the next patient with the same medical condition if the system is used to choose treatment, and helping to choose the effective treatment if such experience is already available (Peták at [0010]).

REGARDING CLAIM 2
Barnes and Peták disclose the limitation of claim 1.
Barnes does not explicitly disclose, however Peták further discloses:
(Peták at [0008] teaches assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register (interpreted by examiner as the treatment explorer) storing diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes (interpreted by examiner as ranked treatment options based on clinical case information)).

REGARDING CLAIM 8
Barnes and Peták disclose the limitation of claim 1.
Peták does not explicitly disclose, however Barnes further discloses:
The platform of claim 1, wherein the clinical decision engine comprises a software module for allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, genetic variant, tumor type, cancer stage, tumor location, lymph node status, treatment, treatment order, desired evidence threshold, and survival (Barnes at [0095] teaches the search engine is able to automate a search query for patients with that specific diagnosis (cancer type) based on specific, but editable clinical characteristics that may include, but are not limited to, age, gender, biomarkers, staging information (interpreted by examiner as allowing the user to select the cohort based on one or more of: data source, age, gender, at least one biomarker, cancer stage) From the automated query, the search engine displays patient profiles with similar clinical characteristics, treatments and outcomes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760) and in further view of Tan (US 2018/0206778).

REGARDING CLAIM 3
Barnes and Peták disclose the limitation of claim 1.
Barnes and Peták do not explicitly disclose, however Tan further discloses:
The platform of claim 1, wherein the clinician survey application comprises a software module for conducting an adaptive Delphi survey process (Tan at [0027] teaches survey based on Delphi method using a database of subjects (interpreted by examiner as conducting an adaptive Delphi survey process)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes and ranking treatment protocols of Peták to incorporate Delphi process as taught by Tan, with the motivation of assessing the risk of a condition in patients in need thereof and initiating early treatment to prevent or minimize the condition (Tan at [0007]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760) and in further view of Bennett (US 2015/0019241).

REGARDING CLAIM 4
Barnes and Peták disclose the limitation of claim 1.
Barnes and Peták do not explicitly disclose, however Bennett further discloses:
(Bennett at [0010] teaches decision support for assisting medical treatment decision-making. [0031] teaches a methods to perform efficient Bayesian inference and [0078] teaches using Bayes rule to derive relationship (interpreted by examiner as conducting a Bayesian decision process and utilizing the Bayesian decision process to coordinate decisions across a plurality of patients)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes and ranking treatment protocols of Peták to incorporate Bayesian decision process as taught by Bennett, with the motivation of  improving decision-making and the fundamental understanding of the healthcare system and clinical process--its elements, their interactions, and the end result--by playing out numerous potential scenarios in advance (Bennett at [0007]).

REGARDING CLAIM 6
Barnes and Peták disclose the limitation of claim 4.
Barnes and Peták do not explicitly disclose, however Bennett further discloses:
The platform of claim 4, wherein the Bayesian decision process utilizes a Bayesian network or a hill climbing algorithm (Bennett at [0070] teaches decision is modeled as a dynamic decision network (DDN, a type of dynamic Bayesian network) (interpreted by examiner as utilizing a Bayesian network)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046), in view of Peták (US 2016/0224760) and in further view of Maitra (US 2016/0048655).

REGARDING CLAIM 9
Barnes and Peták disclose the limitation of claim 1.
Barnes and Peták do not explicitly disclose, however Maitra further discloses:
The platform of claim 1, wherein the clinical decision engine further comprises a software module utilizing vetted treatment rationales to generate one or more inferential chains that comprise at least one treatment hypothesis (Maitra at [0033] teaches process documents to extract information and further analyze the extracted information to make medical determinations (interpreted by examiner as the treatment hypothesis of Barnes) and using the extracted information and the inferential determinations that are made to automatically generate reports (interpreted by examiner as the summaries of Barnes). [0112] teaches different rule chains that the rules engine may employ in performing various inferential tasks (interpreted by examiner as model to generate one or more inferential chain)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes and ranking treatment protocols of Peták to incorporate the method of using inferential chain as taught by Maitra, with the motivation of processing large amounts of medical data quickly and efficiently to identify complex relationships between a particular drug or treatment regimen and the effects experienced by the user (Maitra at [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Peták (US 2016/0224760).

REGARDING CLAIM 12
Barnes discloses the limitation of claim 10.
Barnes does not explicitly disclose, however Peták further discloses:
The platform of claim 10, wherein the recommendation comprises a ranking of the one or more treatment options (Peták at [0008] teaches assigning ranks to treatment options based on their expected efficacy and side effects and clinical experience. [0012] teaches a medical experience register storing medical experience data from a plurality of users, the clinical evidence register storing result data, the result data including clinical profiles of respective prior patients, diagnoses of the respective prior patients, treatments administered to the respective prior patients and outcomes of the treatments administered to the respective prior patients; a processor connected to the medical experience register, the processor enabled to rank treatment outcomes (interpreted by examiner as recommendation comprises a ranking of the one or more treatment options)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate ranking treatment protocols as taught by Peták, with the motivation of avoiding the repetition of a non-effective treatment for the next patient with the same medical condition if the system is used to choose treatment, and helping to choose the effective treatment if such experience is already available (Peták at [0010]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Tan (US 2018/0206778).

REGARDING CLAIM 16
Barnes discloses the limitation of claim 10.
Barnes does not explicitly disclose, however Tan further discloses:
The platform of claim 10, wherein the clinician survey application conducts comprises a software module for conducting an adaptive Delphi survey process (Tan at [0027] teaches survey based on Delphi method using a database of subjects (interpreted by examiner as comprises a software module for conducting an adaptive Delphi survey process)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate Delphi process as taught by Tan, with the motivation of assessing the risk of a condition in patients in need thereof and initiating early treatment to prevent or minimize the condition (Tan at [0007]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Bennett (US 2015/0019241).

REGARDING CLAIM 18
Barnes discloses the limitation of claim 10.
Barnes does not explicitly disclose, however Bennett further discloses:
The platform of claim 10, wherein the clinical decision engine conducts comprises a software module for conducting a Bayesian decision process and utilizing the Bayesian decision process to (Bennett at [0010] teaches decision support for assisting medical treatment decision-making. [0031] teaches a methods to perform efficient Bayesian inference and [0078] teaches using Bayes rule to derive relationship (interpreted by examiner as conducting a Bayesian decision process and utilizing the Bayesian decision process to coordinate decisions across a plurality of patients)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate Bayesian decision process as taught by Bennett, with the motivation of  improving decision-making and the fundamental understanding of the healthcare system and clinical process--its elements, their interactions, and the end result--by playing out numerous potential scenarios in advance (Bennett at [0007]).

REGARDING CLAIM 20
Barnes discloses the limitation of claim 10.
Barnes and Bennett disclose the limitation of claim 18.
Barnes does not explicitly disclose, however Bennett further discloses:
The platform of claim 18, wherein the Bayesian decision process utilizes a Bayesian network or a hill climbing algorithm (Bennett at [0070] teaches decision is modeled as a dynamic decision network (DDN, a type of dynamic Bayesian network) (interpreted by examiner as utilizing a Bayesian network)).

Claims 14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Maitra (US 2016/0048655).
REGARDING CLAIM 14
Barnes discloses the limitation of claim 10.
Barnes does not explicitly disclose, however Maitra further discloses:
The platform of claim 10, wherein the clinical case capture tool comprises parameters and values selected from Controlled Natural Language (CNL), Biomedical Controlled English (BCE), or a combination thereof (Maitra at [0058] teaches integrating a Unified Medical Language System (UMLS) semantic network which provides a concise compilation of controlled vocabularies for use in the biomedical sciences (interpreted by examiner as parameters and values selected from Biomedical Controlled English (BCE))).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate the method of using Biomedical Controlled English (BCE) as taught by Maitra, with the motivation of processing large amounts of medical data quickly and efficiently to identify complex relationships between a particular drug or treatment regimen and the effects experienced by the user (Maitra at [0011]).

REGARDING CLAIM 23
Barnes discloses the limitation of claim 10.
Barnes does not explicitly disclose, however Maitra further discloses:
The platform of claim 10, wherein the clinical decision engine further comprises a software module utilizing vetted treatment rationales to generate one or more inferential chains that comprise at least one treatment hypothesis (Maitra at [0033] teaches process documents to extract information and further analyze the extracted information to make medical determinations (interpreted by examiner as the treatment hypothesis of Barnes) and using the extracted information and the inferential determinations that are made to automatically generate reports (interpreted by examiner as the summaries of Barnes). [0112] teaches different rule chains that the rules engine may employ in performing various inferential tasks (interpreted by examiner as model to generate one or more inferential chain)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate the method of using inferential chain as taught by Maitra, with the motivation of processing large amounts of medical data quickly and efficiently to identify complex relationships between a particular drug or treatment regimen and the effects experienced by the user (Maitra at [0011]).

REGARDING CLAIM 24
Barnes discloses the limitation of claim 10.
Barnes and Maitra disclose the limitation of claim 23.
Barnes does not explicitly disclose, however Maitra further discloses:
The platform of claim 23, wherein the one or more inferential chains are generated using a machine learning algorithm (Maitra at [0097] teaches the use of machine learning code (interpreted by examiner as one or more inferential chains are generated using a machine learning algorithm)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2017/0076046) and in further view of Sablinski (US 2017/0323083).

REGARDING CLAIM 25

Barnes does not explicitly disclose, however Sablinski further discloses:
The platform of claim 10, wherein the knowledge base is updated with outcome data for the captured clinical case or is analyzed using a machine learning algorithm to coordinate a plurality of ongoing clinical cases (Sablinski at [0063] teaches execution data (e.g., patient reported outcomes, automated health monitoring information, etc.) can be captured in real-time and presented on the system to registered users (e.g., physicians, clinicians, researchers, patients, etc.) and [0096] teaches availability of aggregated real-time trial data may elicit commentary from statisticians as to the expected outcome of a trial (interpreted by examiner as outcome data for the captured clinical case). This may improve the ability to make decisions regarding duration of the study (interpreted by examiner as updating knowledge base of Barnes). For example, decisions can include terminating trials for futility, thereby potentially avoiding unnecessary exposure of patients to study medication, and reducing expense).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the platform for clinical care of Barnes to incorporate the method of updating the knowledge base as taught by Sablinski, with the motivation of providing a better focused drug development approaches that reduce execution cost and execution time without regard to the scope of the marketplace for a drug candidate (Sablinski at [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626